DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, claims 13-20, in the reply filed on June 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 6,053,921 A), hereinafter “Wagner”.
	Regarding claim 13, Wagner discloses a method for fixation of a tether to an anatomical feature of a patient (see Abstract: method for securing a surgical cable around a portion of a human bone), the method comprising the steps of:
extending a flexible tether (flexible cable 10; Fig. 2; col. 7, ll. 41-50) in a loop around an anatomical feature of a patient (tether 10 is looped around a human bone portion; col. 7, ll. 32-40);
positioning the flexible tether through a tether clamping assembly (tether 10 is passed through a connector/clamping assembly 20, shown in Figs. 10-13; col. 10, l. 56 – col. 11, l. 13);
engaging a portion of the tether clamping assembly with a tensioner tip of a tether tensioning instrument (hollow cylindrical shaft 58 includes a tensioner tip 80 that engages/couples with a portion of connector/clamping assembly 20; Figs. 14, 17; col. 13, ll. 1-26), wherein the tensioner tip is movably coupled with a tensioner base of the tether tensioning instrument (shaft 58 of instrument 50, along with tensioner tip 80 of the shaft 58, are movably coupled with a tensioner base/body 52 of the instrument; Figs. 14, 17; col. 11, l. 61 – col. 12, l. 20);
fixedly engaging the tether with a portion of the tether tensioning instrument (tether 10 is fixedly engaged with a bushing portion 66 of instrument 50, secured thereto by cable clamps 68; Figs. 14, 23; col. 14, ll. 19-31); and
actuating the tether tensioning instrument to increase tension on the tether (pressure is applied to lever 54 to actuate instrument 50, which causes shaft 58 engaged with clamping assembly 20 to advance relative to bushing 66 to which the tether is fixedly engaged, thereby increasing tension on the tether; Figs. 14, 17; col. 16, l. 56 – col. 17, l. 5), wherein the step of actuating the tether tensioning instrument unlocks the tether clamping assembly and decreases a size of the loop (the force exerted on tether 10 when actuating instrument 54 by pulling lever 54 to increase tension on the tether 10 causes a pin 22 of connector/clamping assembly 20, shown in Figs. 10-13, to rotate into the position shown in Figs. 10 and 12 where the clamping assembly is unlocked and tether 10 can move through the clamping assembly, while the increased tension also decreases the size of the loop as the tether is pulled through the connector; Figs. 14, 17; col. 17, ll. 55-66).
	Regarding claim 15, Wagner discloses the method of claim 13, wherein the tether clamping assembly (20; Figs. 10-13) comprises an inner coupling piece (22; Figs. 10-11) nestably coupleable within an outer coupling piece (24, as shown; Figs. 10-11), wherein the tether (10; Figs. 10-13) is configured to extend through opposing passages (as shown in Figs. 10-13) defined by opposing surfaces of the inner and outer coupling pieces (opposing passages for tether 10 defined between an outer surface of the inner coupling piece and an inner surface of the outer coupling piece, the inner and outer surfaces being opposing surfaces; Figs. 10-13), and wherein the step of positioning the flexible tether through a tether clamping assembly comprises extending the tether through the opposing passages (as shown in Figs. 10-13; also see col. 10, ll. 55-67).

Claims 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voisard et al. (US 2015/0342657 A1), hereinafter “Voisard”.
	Regarding claim 13, Voisard discloses a method for fixation of a tether to an anatomical feature of a patient, the method comprising the steps of:
extending a flexible tether (main body 33 of flexible strap 32 defines the flexible tether; Fig. 2A; para 0032) in a loop (55; Fig. 2B, 3B; para 0034) around an anatomical feature of a patient (about target bone 28; Fig. 3B);
positioning the flexible tether through a tether clamping assembly (free end 35 of tether 33 positioned through locking mechanism/clamping assembly 38; Fig. 2B; para 0035-0036);
engaging a portion of the tether clamping assembly with a tensioner tip of a tether tensioning instrument (housing portion 50 of clamping assembly 38 is engaged in abutting contact with nose 86 of body 76 of instrument 22, where nose 86 defines a tensioner tip; Fig. 1; para. 0042), wherein the tensioner tip is movably coupled with a tensioner base of the tether tensioning instrument (tensioner tip/nose 86 of body 76 movably coupled with a tensioner base defined by traveler 98; Fig 4; para 0046);
fixedly engaging the tether with a portion of the tether tensioning instrument (see Fig. 3C, free end 35 of tether 33 is fixedly engaged with grip portion 96 in traveler 98 of instrument 22; para. 0037); and
actuating the tether tensioning instrument to increase tension on the tether (trigger 84 of the instrument 22 is actuated, from the position shown in Figs. 5A-C to the position shown in Figs. 6A-C, to move traveler 98 rearward relative to tensioner tip/nose 86, thereby pulling free end 35 of tether 33 to increase tension; para. 0048), wherein the step of actuating the tether tensioning instrument unlocks the tether clamping assembly and decreases a size of the loop (actuating instrument 22 moves free end 35 of the tether through clamping assembly 38 in the direction of arrow A shown in Fig. 2B to decrease a size of the loop, where such movement also causes teeth 58 on locking member 54 to disengage from teeth 48 on the tether so as to unlock the clamping assembly 38 and allow for movement of the tether therethrough; Figs. 2A-2B, 6A-6C; para. 0034-0036, 0056).
Regarding claim 16, Voisard discloses the method of claim 13, wherein the step of actuating the tether tensioning instrument to increase tension on the tether comprises pulling a lever on a handle of the tensioning instrument (actuating instrument 22 as described above involves pulling lever 84 on a handle of instrument 22, i.e. from the position shown in Figs. 5A-C to the position shown in Figs 6A-C, where the handle is defined by the rear portion of instrument body 76 as indicated in Examiner’s Annotated Fig. 1 below and is considered to include lever 84 and toggle member 83; para. 0042), and wherein pulling the lever advances a ratcheting mechanism of the tether tensioning instrument (pulling lever 84 moves/advances traveler 98 rearward, thereby moving/advancing a ratcheting mechanism defined by toothed pawl-like members 112a, 112b of grip 96 mounted within traveler 98 rearward; see Figs. 3C, 5A-6C; para. 0036-0039).
	Regarding claim 17, Voisard discloses the method of claim 16, further comprising releasing the tension on the tether (upon inducing maximum tension in the loop 55 of the tether, toggle member 83 can be pulled rearward as shown in Figs. 7A-C to transition the instrument into a cutting mode in which pulling lever 84 causes cutter blade 108 on cutter arm 106 of cutter assembly 72 to sever the free end 35 of the tether at a location forward of traveler 98, thereby releasing the tension applied on the tether; para. 0044, 0057).
	Regarding claim 18, Voisard discloses the method of claim 17, wherein the step of releasing the tension on the tether is performed, at least in part, by actuating a trigger of the handle (releasing tension on the tether as described above involves, at least in the part, pulling/actuating toggle member 83 of the handle rearward to cause the instrument 22 to transition the cutting mode, where toggle member 83 defines a trigger; Figs. 7A-C; para. 0044, 0057; Examiner notes that “trigger” is being interpreted to mean “a device that releases or causes something to happen”, as per https://www.vocabulary.com/dictionary/trigger).
Regarding claim 19, Voisard discloses the method of claim 17, wherein the tether clamping assembly (38; Figs. 2A-2B) is configured to automatically self-lock the tether to the anatomical feature to maintain the size of the loop following release of the tension on the tether (engagement of locking teeth 58 on clamping assembly 38 with locking teeth 48 on the tether body 33 allow the clamping assembly 38 to automatically self-lock the tether 33 around the target bone to maintain the size of loop 55 following severing of free end 35 to release tension on the tether; Figs. 2A-2B; para. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,053,921 A) in view of Simpson et al. (US 2016/0106478 A1), hereinafter “Simpson”.
	Regarding claim 14, Wagner discloses the method of claim 13.
	Wagner also discloses where the anatomical feature comprises a spinal construct of a patient (tether 10 is wrapped around a bone portion of the human spine; col. 7, ll. 27-40), such that the method is employed for spine surgery (see col. 7, ll. 27-40). 
However, Wagner does not specifically disclose where the anatomical feature comprises a lamina of a spinal column of the patient.
Simpson is considered analogous to the claimed invention because it is directed towards a method for fixing a tether around an anatomical feature such as a bone structure (see Figs. 6-7, para. 0047), and specifically teaches where the anatomical feature comprises a lamina of a spinal column of the patient (tether 12 is guided through a sub-laminar cavity to form a loop 24 around laminae L; Figs. 6-7; para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Wagner’s flexible tether in a loop around a lamina of a spinal column in the manner disclosed by Simpson, because securing a flexible tether around a lamina is a well-known method used in spinal surgery for treating spinal disorders, as recognized by Simpson (see Simpson, para. 0027, 0034). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voisard (US 2015/0342657 A1) in view of Bryant (US 2010/0042106 A1), hereinafter “Bryant”.
Regarding claim 20, Voisard discloses the method of claim 16.
Voisard does not teach further comprising the steps of: removing the tensioner tip from the tensioner base; and removing the tensioner base from a handle of the tether tensioning instrument.
	Voisard does disclose wherein the tensioner tip can be a separate member attached to the body of the instrument (tensioner tip/nose 86 can be discreetly attached to body 76 of fixation instrument 22; Fig. 1; para 0042), and wherein the tensioner base is a separate member attached to the body of the instrument (tensioner base/traveler 98 is mounted for movement along rails 93, and thus separate from body 76 of instrument 22; Fig. 4B; para. 0046).
Bryant is considered analogous to the claimed invention because it teaches a method for fixation and tensioning of a tether around an anatomical feature (via cable tensioning instrument 1001; Figs. 1-3, para. 0002, 0128). Bryant discloses the steps of removing a tensioner tip from a tensioner base (tensioner tip 1801, incorrectly labeled as “180” in the disassembled configuration of Fig. 4, is removed from tensioner base 1701 for cleaning, as shown; Fig. 4; para. 0128, 0133); and removing a tensioner base from a handle of a tether tensioning instrument (also shown in the disassembled configuration of Fig. 4, tensioner base 1701 is removed from handle 1401 of cable/tether tensioning instrument 1001 for cleaning; para. 0128, 0133). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voisard’s method to incorporate the steps of removing the tip from the base and removing the base from a handle of the instrument, as taught by Bryant, because disassembling these components allows for medical personnel to easily clean and sterilize components of the instrument prior to surgery, mitigating the risk of infection to patients due to cross contamination of biologic materials from patient to patient after repeated uses of the tensioning device, as recognized by Bryant (see Bryant, para. 0013-0014, 0137).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schafer (US 2018/0153591 A1) teaches a method for fixing a tether to an anatomical feature, the tether extending through a clamping assembly. Gleason (US 6,695,852 B2) teaches a tensioning instrument used to increase tension on a tether wrapped around an anatomical feature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773